Citation Nr: 1750707	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a foot rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for bilateral plantar fasciitis. 

4.  Entitlement to service connection for left lower extremity radiculopathy.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for residuals of a left middle finger fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1987 to June 1987 and in the United States Navy from February 1988 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Specifically, the July 2008 rating decision, in part, denied service connection for rash on feet, plantar fasciitis, left lower extremity radiculopathy, a left shoulder disability, a left knee disability, and a left middle finger disability.  The March 2009 rating decision denied service connection for sleep apnea.

This case was previously before the Board in August 2014 at which time it was remanded for additional development.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2015.  A transcript of this proceeding has been associated with the claims file.  

With regard to representation, the record shows that, in March 2010, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Veterans of Foreign Wars of the United States.  In September 2017, he executed a VA Form 21-22 in favor of North Carolina Department of Veterans Affairs.  However, pursuant to 38 C.F.R. § 20.1304(b), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review must be mailed to the Board with a good cause explanation. Accordingly, the Board may not accept the Veteran's May 2017 change in representation under the provisions of 38 C.F.R. § 20.1304(b) because this appeal was certified to the Board in June 2016, and his request for a change in representation was received after 90 days of notification that the case had been certified to the Board.  No good cause explanation for a change in representation has been received, and the Veterans of Foreign Wars of the United States participated in a June 2015 hearing and submitted an Informal Hearing Presentation to the Board in July 2014.  Therefore, the Veterans of Foreign Wars of the United States represents the Veteran in this appeal; however, the Veteran's September 2017 power of attorney may be recognized upon transfer of the case to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304  (b)(1)(i).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a foot rash, bilateral plantar fasciitis, left shoulder disorder, left knee disorder, and residuals of a left middle finger fracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is evidence of sleep problems during military service, competent medical evidence of a current diagnosis of obstructive sleep apnea, and competent allegations of continuity of sleep problems beginning during service to the present.  

2.  Service treatment records show a diagnosis of left lower extremity radicular pain secondary to L5/S1 disk herniation, there is competent medical evidence of a current diagnosis of left lower extremity sciatica, and the Veteran has provided competent evidence of a continuity of symptomatology of left lower extremity symptoms since his military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for the establishment of service connection for left lower extremity radiculopathy are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for sleep apnea and left lower extremity radiculopathy.  With regard to the sleep apnea, the Veteran claims that, while he was not diagnosed with sleep apnea until after his discharge from military service, his sleep apnea symptoms began during military service and, thus, his currently diagnosed sleep apnea is directly related to his active military service.  With regard to the Veteran's left lower extremity radiculopathy, he contends that he began experiencing left lower extremity radiculopathy secondary to his now service-connected lumbar spine disability during his military service which has continued since his service.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War as defined in 38 C.F.R. § 3.2 and 38 C.F.R. § 3.17(a)(1)(ii).  Thus, he is deemed a "Persian Gulf veteran" for the purposes of being eligible for consideration of compensation for certain disabilities due to undiagnosed illnesses.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

1.  Sleep apnea

Service treatment records show complaints of trouble sleeping.  Specifically, in an April 1993 report of medical history the Veteran reported "yes" to "frequent trouble sleeping."  The Veteran filed a claim for service connection for sleep apnea in September 2008, approximately four months after his separation from military service.  At that time, he reported that he had developed sleep apnea during his active service while overseas and that he was not aware of his diagnosis until after his discharge examination.  Post-service VA treatment records show that the Veteran underwent a sleep study in April 2010 and was diagnosed with obstructive sleep apnea.  

Significantly, the Veteran has not been afforded a VA examination regarding this claim nor has a medical opinion been obtained regarding the etiology of this disorder.  While the Veteran was scheduled for a VA examination in May 2008, he failed to report to this examination.

Given the above, the Board finds that service connection for sleep apnea is warranted.  Significantly, the April 1993 in-service report of medical history shows a history of "frequent trouble sleeping."  The Veteran also submitted a claim for service connection for sleep apnea less than four months after his discharge from military service and was diagnosed with sleep apnea soon thereafter.  Furthermore, the Veteran has provided competent testimony of continuity of symptomatology during service in that his sleep problems began during military service.  The available evidence provides a plausible basis to conclude that the Veteran's current sleep apnea is related to his military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for sleep apnea.  38 U.S.C.A. § 5107(b).  

2.  Left lower extremity radiculopathy

Service treatment records show complaints of left lower extremity radiculopathy secondary to an injury to the Veteran's lumbar spine.  Specifically, a July 2004 treatment record notes diagnoses of L5/S1 disk herniation and left lower extremity radicular pain.  The Veteran filed a claim for service connection for left lower extremity radicular pain in February 2008, prior to his discharge from military service.  Post-service VA treatment records show several complaints of left lower extremity radicular pain.  Moreover, a December 2010 VA addendum opinion regarding the lumbar spine notes that the Veteran had positive straight leg findings which were indicative of sciatica.

Significantly, the Veteran has not been afforded a VA examination regarding this claim nor has a medical opinion been obtained regarding the etiology of this disorder.  While the Veteran was scheduled for a VA examination in May 2008, he failed to report to this examination.

Given the above, the Board finds that service connection for left lower extremity radiculopathy is warranted.  Significantly, a July 2004 service treatment record notes diagnoses of L5/S1 disk herniation and left lower extremity radicular pain.  The Veteran also submitted a claim for service connection for left lower extremity radiculopathy prior to his discharge from service and was diagnosed with sciatica soon thereafter.  Furthermore, the Veteran has provided competent testimony of continuity of symptomatology during service in that his left lower extremity problems began during military service.  The available evidence provides a plausible basis to conclude that the Veteran's current left lower extremity radiculopathy is related to his military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for left lower extremity radiculopathy.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for sleep apnea is granted.

Service connection for left lower extremity radiculopathy is granted.


REMAND

The Veteran filed a claim for service connection for a rash on his feet, plantar fasciitis, a left shoulder disorder, a left knee disorder, and residuals of a left middle finger fracture in February 2008, prior to his discharge from military service.  Significantly, regarding the left shoulder, service treatment records show that the Veteran was treated for left shoulder tendonitis in August and October 2003.  Regarding the left knee, service treatment records show that the Veteran was treated for arthralgia of the left knee in November 1999 and underwent left knee surgery in December 1999.  Regarding the left middle finger, service treatment records show that the Veteran suffered a crush injury to the left 3rd finger in April 1991.

Post-service records include a VA general examination dated in December 2010 showing a diagnosis of tinea pedis, a VA foot examination dated in June 2012 showing a diagnosis of plantar fasciitis, and VA treatment records showing complaints regarding the left shoulder (left shoulder pain after a fall in June 2010), left knee (knee arthralgia in December 2009 and degenerative joint disease of the knees in May 2011 (including a history of a 1992 left knee surgery for torn cartilage)), and left middle finger (tingling of left finger in June 2010 and absent finger jerk on the left in January 2011).  

During the June 2015 Travel Board hearing, the Veteran testified that he began experiencing a rash on his feet, foot pain, left shoulder pain, and left middle finger pain in service.  He also testified that he was experiencing left knee pain secondary to his service-connected right knee disability.  With regard to the claimed plantar fasciitis, the Board notes that the Veteran is presently service connected for left foot first metatarsophalangeal osteoarthritis with hallux rigidus.  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether these claimed disabilities can be related to his military service.  While the Veteran failed to report to a VA examination scheduled in May 2008, he has repeatedly provided good cause for his failure to attend the examination and has repeatedly requested that he be afforded a new VA examination.  The Veteran's service treatment records showing treatment for the left shoulder, left knee, and left middle finger; his in-service allegations of these disabilities; as well as the current medical evidence showing diagnoses of tinea pedis and plantar fasciitis as well as complaints regarding the left shoulder, left knee, and left middle finger are sufficient to trigger the duty on the part of VA to provide examinations as to these claims.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded VA examinations so as to determine the nature and etiology of his claimed disabilities.

Furthermore, this case was most recently readjudicated in an August 2012 supplemental statement of the case (SSOC).  Since this time, several VA medical records have been added to the claims file showing treatment for the claimed disabilities.  Accordingly, this case must be remanded to the AOJ so that the AOJ may consider the claim in light of the evidence received subsequent to the August 2012 SSOC.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (finding that the Board may not consider additional evidence without having to remand the case to the AOJ for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c) (2016).

Finally, the most recent VA treatment records in the claims file are dated in September 2015.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any outstanding relevant private records (including treatment records from two private chiropractors noted during the June 2015 Board hearing) or VA treatment records dated since September 2015.  Any identified records should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private or VA providers who have treated him for his claimed disorders (to include the two private chiropractors referred to during the June 2015 Board hearing).  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since September 2015.  The procedures outlined in 38 C.F.R. § 3.159 must be adhered to.

2. After completing the above and any other appropriate development, schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of his claimed rash on his feet, plantar fasciitis, a left shoulder disorder, a left knee disorder, and left middle finger disorder.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

Rash on feet
The examiner should identify all skin disorders found to be present on the feet, including tinea pedis.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service.  The examiner should specifically address the Veteran's reported history of rash on the feet during service and the post-service December 2010 diagnosis of tinea pedis.  

Plantar fasciitis
The examiner should identify all disorders found to be present on the feet (other than his currently service-connected left foot first metatarsophalangeal osteoarthritis with hallux rigidus), including plantar fascitis.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service.  The examiner should specifically address the Veteran's reported history of plantar fasciitis during service and the June 2012 diagnosis of plantar fasciitis.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bilateral foot disability, to include plantar fasciitis, is caused OR aggravated (i.e., permanently increased in severity beyond the nature progression) by his service-connected left foot first metatarsophalangeal osteoarthritis with hallux rigidus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

Left shoulder
The examiner should identify all disorders found to be present of the left shoulder, including tendonitis.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service.  The examiner should specifically address the August and October 2003 service treatment records noting a diagnosis of left shoulder tendonitis and the post-service June 2010 VA records showing left shoulder pain following a fall.

Left knee
The examiner should identify all disorders found to be present of the left knee, including degenerative joint disease.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service.  The examiner should specifically address the November 1999 service treatment record noting arthralgia of the left knee and the December 1999 service treatment record showing that the Veteran had undergone left knee surgery as well as the  post-service VA treatment records noting knee arthralgia in December 2009 and degenerative joint disease of the knees in May 2011 (including a history of a 1992 left knee surgery for torn cartilage).

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability is caused OR aggravated (i.e., permanently increased in severity beyond the nature progression) by his service-connected right knee disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

Left middle finger
The examiner should identify all disorders found to be present of the left middle finger.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service.  The examiner should specifically address the April 1991 service treatment records noting a crush injury to the left middle finger and the post-service VA records showing tingling of left finger in June 2010 and absent finger jerk on the left in January 2011.

A complete rationale should be given for all opinions and conclusions expressed. 

3. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


